Citation Nr: 1509925	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  09-46 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to a rating in excess of 60 percent for dermatographism.  

3.  Entitlement to a rating in excess of 40 percent for palindromic rheumatism of the left hand.
 
4.  Entitlement to a compensable rating for palindromic rheumatism of the right hand prior to August 31, 2012.
 
5.  Entitlement to a rating in excess of 10 percent for palindromic rheumatism of the right hand since August 31, 2012.

6.  Entitlement to a rating in excess of 10 percent for palindromic rheumatism of the left knee.
 
7.  Entitlement to a rating in excess of 10 percent for palindromic rheumatism of the right knee.
 
8.  Entitlement to a rating in excess of 10 percent for palindromic rheumatism of the left hip.
 
9.  Entitlement to a rating in excess of 10 percent for palindromic rheumatism of the right hip.
 
10.  Entitlement to a rating in excess of 10 percent for palindromic rheumatism of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to March 1984, and from July 1984 to January 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his spouse appeared and testified at a personal hearing in July 2011 before the undersigned.  A transcript of the hearing is of record.

This case was remanded for further development in February 2012.  The Board notes that at that time the issue of entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) was also remanded.  In a December 2012 rating decision, however, service connection for PTSD was granted.  As the benefit sought on appeal has been granted, this issue is no longer before the Board. 

The  issues of entitlement to service connection for palindromic rheumatism of the cervical and lumbar spine, and right elbow; entitlement to service connection for a gastrointestinal disorder; whether new and material evidence has been provided to reopen a claim of entitlement to service connection for hypertension, to include as secondary to palindromic rheumatism; and entitlement to an increased rating for palindromic rheumatism of the left elbow, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an August 2013 rating decision, service connection for diabetes mellitus type II and entitlement to a rating higher than 60 percent for dermatographism were denied.  In October 2013, the Veteran expressed disagreement with the decision.  The Veteran, however, has not been issued a statement of the case on these issues.  As such, a remand is necessary for the issuance of a statement of the case and to give the Veteran an opportunity to perfect an appeal of such issues by submitting a timely substantive appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).

Regarding the remaining issues on appeal, in February 2012 these issues were remanded for further development to include affording the Veteran a VA comprehensive examination conducted "by a board certified rheumatologist."  The Veteran was afforded a VA examination in August 2012.  The examination, however, was conducted by a physician assistant rather than a board certified rheumatologist as directed.  The Board is mindful that the examination and case was discussed with Dr. V, a board certified rheumatologist, but it remains that the actual examination was not conducted by a board certified rheumatologist as directed in the February 2012 remand.  While the law only requires substantial compliance with Board remands, there is a fundamental difference between an examination conducted by a physician's assistant and one conducted by a board certified rheumatologist.  Therefore, as the remand directives were not fulfilled, another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (A remand by either the Court or the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.)

Accordingly, the case is REMANDED for the following action:

1. A statement of the case must be issued addressing the issues of entitlement to service connection for diabetes mellitus type II, and entitlement to a rating higher than 60 percent for dermatographism.  The Veteran should be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider the issue.

2. The Veteran is to be scheduled for a comprehensive examination to be conducted by a board certified rheumatologist.  The rheumatologist is to be provided access to the Veteran's claims folders, VBMS file, and Virtual VA file.  These must be reviewed by the rheumatologist.  The rheumatologist must provide complete range of motion studies of the appellant's hands, knees, hips and feet.  The nature of any flare-ups, and any additional lost motion during flare-ups must be addressed.  

In preparing the examination report the rheumatologist must define what "active" palindromic rheumatism is.  What is the basis for the definition offered?  

Based on the definition offered the rheumatologist must conduct all appropriate studies, to include if appropriate an anti-CCP antibody test, to determine whether the appellant's palindromic rheumatism is currently active.  Further, the rheumatologist must carefully review the entire record in each file and state whether at any time since April 2008, the appellant's palindromic rheumatism has been active.  If so the dates of that activity must be identified.  A complete rationale must be provided for any opinion offered.

3. The Veteran is to be notified that it is his responsibility to report for the ordered examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 , 3.655 (2014).  In the event that the claimant does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

4. Thereafter, the AOJ must readjudicate all claims.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




